Citation Nr: 0529510	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the rating decisions dated November 28, 1945 and March 21, 
1947 in the evaluation of residuals of a shell fragment wound 
to the left shoulder and upper back area.

2.  Whether there was CUE in the rating decisions dated 
November 28, 1945 and March 21, 1947 in the evaluation of 
scar, left rectus abdominis.  

3.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the left shoulder.

4.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.  He is a decorated combat veteran, having 
received the Purple Heart Medal, among other awards and 
decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2003, November 2003, and October 2004 rating 
decisions of the RO, which were unfavorable to the veteran 
with the exception of the November 2003 rating decision, by 
which the RO granted service connection for PTSD.  With 
respect to PTSD, the veteran is contesting the initial 30 
percent evaluation. 

The veteran requested a hearing.  In March 2004, he withdrew 
that request.  Accordingly, the Board will proceed with 
consideration of the veteran's claims based on the evidence 
of record, as he has requested.  38 C.F.R. § 20.704(e) 
(2005).  

In October 2005, the Board granted the veteran's motion dated 
that month to have his case advanced on the docket due to 
age.  See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  A November 1945 rating decision granted service 
connection for residuals of a penetrating wound to the 
posterior left scapular area, evaluating the disability as 
injury to Muscle Group IV.  A March 1947 rating decision 
continued this rating.

2.  The correct facts were before the RO in 1945 or 1947, 
even though the veteran's complete service medical records 
were not received until 1948.

3.  The service medical records show that the penetrating 
wound was to the veteran's posterior chest wall - that is, 
the back - near the inferior angle of the scapula.  There is 
no evidence that there was more than one wound.  The scar on 
the left abdominal muscle resulted from an incision following 
the penetrating shell fragment wound.

4.  The veteran has not alleged an error of fact or law in 
the November 1945 or March 1947 rating decisions that compels 
the conclusion, to which reasonable minds could not differ, 
that the results would have been manifestly different but for 
the error.

5.  The veteran's service-connected residuals of a shell 
fragment wound to the posterior left shoulder are limitation 
of elevation of the arm, slightly decreased strength, and 
retained metallic fragment.

6.  The veteran's service-connected PTSD is manifested by no 
more than mild symptoms including nightmares, intrusive 
memories, and an exaggerated startle response and a global 
assessment of function (GAF) score of 61 to 70.  


CONCLUSIONS OF LAW

1.  The November 1945 and March 1947 rating decisions were 
not based on clear and unmistakable error.  38 C.F.R. 
3.105(a) (2005); 38 C.F.R. § 3.9(d)3.80, 3.86 (1949); 1933 
Schedule for Rating Disabilities, Diagnostic Codes 0321 and 
3166; 1945 Schedule for Rating Disabilities, Diagnostic Codes 
5304 and 7805.

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
residuals of a shell fragment wound to left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.73, Diagnostic Codes 5301 and 5304 (2005).

3.  The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA examination reports dated 
in 1980 and in May and October 2003; private medical records; 
written statements of the veteran; and prior rating 
decisions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board will focus on the most salient 
and relevant evidence, but the veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).
Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. At 1365.

CUE 

By November 1945 rating decision, the RO granted service 
connection for residuals of a shell fragment wound of the 
left scapular area, with loss of elevation of the arm, to 
which it assigned a 20 percent evaluation.  This condition 
was rated under a Diagnostic Code pertaining to injury to 
Muscle Group IV.  By that rating decision, the RO also 
granted service connection for a post-operative scar of the 
rectus abdominis, to which it assigned a noncompensable 
evaluation.  

At the time of the 1945 rating decision, the only evidence 
available was the report of the veteran's discharge 
examination.  For the sake of clarity the discharge 
examination report reads as follows.  Under the section 
reserved for listing all pertinent injuries, the report 
indicated: Wound, penetrating, in back, near spine, shell 
fragment, January 2, 1945.  Under the section pertinent to 
the skin, the examiner wrote: scar, shrapnel and incisional 
midline, left rectus abdomen, left scapular area, and 
posterior thorax, lower posterior, 20% loss elevation of 
right arm at shoulder.  Finally, in the section titled 
Remarks, the examiner indicated: X-ray dorsal spino-metallic 
foreign body, 2x1x1.2 centimeters lying just to the right of 
the midline immediately behind the 10th dorsal vertebra, no 
bony abnormality is demonstrable.

By March 1947 rating decision, the RO assigned the same 
disability ratings under new rating criteria that had come 
into effect.  The RO simply took the veteran's service-
connected disabilities and assigned identical disability 
evaluations under the appropriate new diagnostic codes in the 
1945 Rating Schedule.  The veteran's left shoulder disability 
was now rated 20 percent disabling under Diagnostic Code 
5304, which pertains to Muscle Group IV.  The Board notes 
that the post-operative scar on the rectus abdominis was 
rated zero percent disabling under Diagnostic Code 7805.

In December 1948, the RO received the veteran's military 
clinical records.  These records showed that the penetrating 
wound was to the posterior left chest wall - that is, the 
back - near the inferior angle of the scapula.  The scar on 
the left abdomen resulted from an exploratory laparotomy that 
was done slightly more than two weeks after the veteran 
received the shell fragment wound and he complained of acute 
epigastric pain.  In January 1949, the RO determined that no 
change was warranted in the prior rating decisions.

In a March 2004 submission, the veteran's representative 
stated, "In reviewing the veteran's claims folder we find 
his wound to be described as penetrating wound left chest, 
debrided - tracked with probe to 10th thoracic spine, 
incision made over the area failed to find foreign body.  X-
rays taken at the time found a rectangular metal fragment 
overlying the body of the 10th dorsal vertebra (thoracic)."  
The representative went on to state that the discharge 
examination report referred to a shell fragment wound near 
the spine, shrapnel and incision scars in the left rectus 
abdominis, left scapular area, and posterior thorax.  
Further, the veteran's representative noted that an X-ray 
study revealed a metal fragment behind the 10th thoracic 
vertebra.  

The representative argued that the foregoing indicated an 
injury to Muscle Group XX with a failed surgical attempt to 
remove a foreign body and that it was an error for the RO not 
to have granted service connection and a 10 percent 
evaluation for an injury to Muscle Group XX (Diagnostic Code 
5320) in 1945.

The representative finally argued that it was erroneous for 
the RO to have assigned a zero percent evaluation in 1945 and 
again in 1947 for the post-operative scar on the rectus 
abdominis.  The representative argued that that this 
disability should have been rated 10 percent disabling under 
Diagnostic Code 5319, which deals with disabilities of Muscle 
Group XIX (muscles of the abdominal wall).


As noted above, the record reflects that the veteran did not 
appeal the November 1954 and March 1947 rating decisions.  
Therefore, those decisions became final.  Such final 
decisions may, however, be reversed or amended where evidence 
establishes that CUE existed.  38 U.S.C.A. § 5109A, 38 C.F.R. 
3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision.  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313. 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  The Court 
stated that CUE was a very specific and rare kind of "error."  
It was the kind of error, of fact or law, that when called to 
the attention of later reviewers compelled a conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

The veteran and his representative have made specific 
allegations of error in the November 1945 and March 1947 
rating decisions. 

First, as for the allegation that a separate rating should 
have been assigned for injury to Muscle Group XX, the Board 
does not agree that the evidence showed such a rating was 
warranted.  Contrary to the veteran's allegations, he did not 
incur two separate wounds in 1945.  He incurred one wound to 
the posterior chest wall, which means the fragment entered in 
the back, ultimately lodging around the 10th thoracic 
vertebra.  Although the service medical records alternatively 
state this is a wound to the left back or the left posterior 
chest wall, that is exactly the same location, just different 
terminology.  The service medical records explicitly state a 
single shell fragment wound.  There was no separate wound to 
the thoracic vertebra, and no indication that the muscles 
from Group XX (the sacrospinalis) were affected.  Rather, the 
fragment entered near the inferior angle of the scapula - a 
different muscle altogether.  

The veteran argues he incurred a shell fragment wound to the 
back - accounting for the retained fragment - and a gunshot 
wound to the shoulder.  The service medical records 
consistently characterize the injury as a penetrating wound 
to the left back or left posterior chest wall.  The Board 
recognizes the argument from the representative that there is 
one record that says this injury occurred on the right side 
of the body, but considering that every other record says it 
occurred on the left, and every medical record documents that 
scars, etc., as on the left, it is clear this was an error, 
and that error does not translate into a finding that there 
were actually two separate wounds.

Although the RO only had the discharge examination for review 
in 1945 and 1947, it cannot be said that the correct facts 
were not before the RO, when the service medical records 
received in 1948 contained no information contrary to that 
shown on the discharge examination.  The discharge 
examination merely recorded that the penetrating wound was to 
the back near the spine, and noted scars were in the left 
scapular area, and posterior thorax, lower posterior.  It was 
not possible from this description to determine exactly what 
muscle group was affected.  However, it was not clearly 
erroneous for the RO to choose to evaluate the residual 
disability under the diagnostic code for Muscle Group IV (the 
intrinsic muscles of the shoulder girdle - supraspinatus, 
infraspinatus and teres minor, subscapularis, and 
coracobrachialis).  If the wound entered "near the spine," 
the injury could plausibly have affected some of the muscles 
in Muscle Group IV since they are located close to the spine 
- for example, the teres minor.

As for the claim that the November 1945 and March 1947 rating 
decisions were clearly and unmistakably erroneous in the 
diagnostic code assigned for the veteran's service-connected 
post-operative scar on the left rectus abdomen, the Board 
disagrees with the veteran's assertions.  There was no 
evidence before the RO in 1945 or 1947 indicating actual 
injury to the abdominal muscles; rather, the scar was an 
"incisional" scar as identified in the discharge 
examination.  This was a correct fact as the later obtained 
service medical records show an incision was made in the 
rectus abdomen for the exploratory laparotomy.
  
In short, the Board finds that the veteran has not pointed to 
any error of fact or law which is such that it would compel 
the conclusion that the results in either rating decision 
would have been manifestly different but for the error.

Increased Ratings: PTSD and Left Shoulder 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  


In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Left shoulder

The veteran's left shoulder disability is evaluated as 20 
percent disabling from November 1945 under Diagnostic Code 
5304.  That is the highest rating available under that 
diagnostic code for a severe disability.  That diagnostic 
code encompasses ratings based on limitation of motion of the 
arm as well as signs and symptoms of muscle injury such as 
weakness, fatiguability, etc.  Therefore, any further 
consideration of functional loss under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would constitute compensating the 
veteran twice for the same symptoms.  The current 20 percent 
rating compensates him for a severe level of functional loss 
due to the in-service shrapnel wound.  Regulations concerning 
functional loss are not applicable to increase the rating 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated, as is the 
veteran's situation.  See VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 
38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less 
than the maximum evaluation" under Diagnostic Code 5293); 
see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because functional 
loss is already being compensated, and because the veteran is 
receiving the maximum schedular evaluation, an increased 
disability rating based on functional loss is not available.

Since Diagnostic Code 5304 contemplates limitation of motion 
of the arm, such limitations cannot be considered under 
Diagnostic Code 5003, since that would also amount to 
pyramiding.  The veteran now has degenerative joint disease, 
but that condition is rated on the basis of any resulting 
limitation of motion, and since the current rating for a 
severe muscle disability contemplates limitation of motion, 
he also cannot receive a separate rating for the degenerative 
joint disease.

Other potentially applicable provisions that would allow for 
an evaluation in excess of 20 percent are Diagnostic Codes 
5200 and 5202.  38 C.F.R. § 4.71a (2005).  On closer 
inspection, the veteran cannot benefit from these provisions 
because they relate to ankylosis of scapulohumeral 
articulation and other impairment of the humerus 
respectively.  Such disabilities of the left shoulder have 
not been diagnosed.

Other potentially applicable provisions that would allow for 
an evaluation in excess of 20 percent are Diagnostic Codes 
5201, 5202, and 5203.  38 C.F.R. § 4.71a (2005).  These codes 
encompass limitation of elevation of the arm, as well as 
other limitations of motion, which the veteran has, so it 
would be reasonable to rate him under one of these 
provisions, even without a finding that Muscle Group I, II, 
or III was injured during service.  However, to warrant a 30 
percent disability rating under any of these codes, the 
evidence would need to show severe disability.  The veteran 
has been rated for a severe disability since service, but the 
Board cannot conclude his current disability is severe enough 
to warrant a 30 percent rating.  

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Slight disability of muscles results from a 
simple wound with no debridement or infection and includes 
objective findings such as a minimal scar; no evidence of 
fascial defect, atrophy, or impaired tonus; no retained 
metallic fragments; and no impairment of function.  38 C.F.R. 
§ 4.56(d)(1).  Moderate disability of muscles results from a 
through and through or deep penetrating wound with residuals 
of debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

The service records reflect that the veteran's fragment wound 
was deep penetrating.  However, the bones were not shattered 
or fractured.  The current evidence does not show any 
symptoms indicative of severe impairment of the veteran's 
muscles.  There is no loss of deep fascia or muscle 
substance.  The muscles surrounding the entry wound are not 
flabby.  There is very slight impairment shown on strength 
testing (4/5).  The scar from the wound is not ragged or 
adherent.  There is no atrophy of the muscles.  He does not 
have multiple retained shell fragments, but one retained 
fragment.

Rather, the Board concludes the nature of the veteran's 
injury and the current objective findings more nearly 
approximate a moderate disability.  The wound resulted from 
shrapnel fragment, and the veteran did require some treatment 
during service, including wound debridement.  He complains of 
pain in the shoulder muscles, stiffness, aching, and fatigue.  
These complaints may be symptoms of muscle disability.  
However, the veteran's disability picture does not completely 
fit the criteria for a severe disability.  Without any of the 
other complaints or objective findings of a severe 
disability, the Board cannot reasonably conclude that the 
presence of a single retained fragment, in and of itself, 
would warrant a disability rating for severe impairment.  The 
Board concludes that the evidence as a whole more nearly 
approximates moderate impairment of the affected muscles.  
The veteran has been rated for severe disability, and that 
rating is protected by law, but the Board will not grant him 
an even higher rating in light of the lack of objective 
findings, discussed in more detail above, showing that he 
actually has a severe residual disability, as defined by law.

As apparent from the foregoing discussion, consideration has 
also been given to all potential applicable provisions as 
required by Schafrath.  However, the Board finds no basis on 
which to assign a higher disability evaluation in that the 
veteran manifests no separate and distinct symptoms of left 
shoulder disability not contemplated in the currently 
assigned 20 percent rating permitted under the Schedule.

PTSD

The veteran's service-connected PTSD has been rated 30 
percent by the RO under the provisions of Diagnostic Code 
9411.  38 C.F.R. § 4.130.  That rating contemplates: 

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The next highest rating of 50 percent requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

These ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.


The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

A GAF score of 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

The appellant herein is a veteran of World War II.  His 
service includes participation in the Battle of the Bulge in 
which he was wounded.  He is the recipient of a Purple Heart 
Medal in addition to other awards and decorations.

The veteran's PTSD was initially evaluated in October 2003.  
He denied prior psychiatric treatment of any sort.  The 
veteran reported depression, especially since 2001 when his 
barn burned to the ground and he lost over 75 heads of 
cattle.  He stopped farming at that time, which, according to 
the veteran, exacerbated his claimed PTSD symptoms and 
depression.  He reported distressing dreams of wartime 
service, disturbing memories, flashbacks, avoidance of 
situations that would invoke memories of his wartime 
experiences, loss of interest in formerly pleasurable 
activities, emotional numbness, sleep disturbance, difficulty 
concentrating, jumpiness, and exaggerated startle response.  
He also complained of irritability, trouble remembering 
disturbing military experiences, feeling distant from others, 
and hypervigilance.  

Objectively, the veteran was neatly dressed, pleasant, and 
cooperative.  His mood was depressed and his affect 
dysphoric.  His thought processes were coherent, and there 
was no evidence of a thought disorder.  The veteran's speech 
was slow and soft without aphasia.  There were no delusions 
or hallucinations.  The veteran was oriented in all spheres.  
Recent and remote memory was intact.  The veteran denied both 
suicidal and homicidal ideation.  His insight was good.  

The examiner diagnosed chronic PTSD and a single episode of 
mild to moderate major depression.  The veteran's overall GAF 
score was assessed as between 51 and 60 for major depression.  
The GAF score attributable to PTSD symptoms was assessed as 
61 to 70.  The examiner opined that the single episode of 
major depressive disorder was not related to service.

The Board recognizes that the representative has submitted 
articles to support the argument that a relationship exists 
between the veteran's depression and his PTSD.  Those 
articles are not specific to the veteran's situation, but 
merely discuss such conditions in a general nature.  The VA 
examiner, on the other hand, considered the specific facts 
concerning the veteran's psychiatric symptoms and their onset 
and provided a negative opinion.  There is no opinion on 
point to counter this opinion, and the treatise evidence is 
simply too general in nature to do so.

The Board observes that there is no additional evidence 
related to the veteran's PTSD.  He does not appear to have 
ever sought treatment for psychiatric symptoms.  His GAF 
score reflects mild symptomatology.  Objectively, his memory 
is intact, he is oriented in all spheres, his thought 
processes are coherent, his speech is normal, he suffers from 
no delusions or hallucinations, he has no suicidal ideation, 
and has had only one incident of depression.  Thus, although 
the veteran complains of nightmares, intrusive thoughts, 
irritability, exaggerated startle response, and the like, his 
PTSD-related symptomatology, quite fortunately, does not rise 
to the level necessary for a 50 percent evaluation.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation would require such manifestations as 
flattened affect, abnormal speech, panic attacks, memory 
impairment, impaired judgment, impaired abstract thinking, 
and the like.  Id.  This sort of disability picture is simply 
not apparent from the evidence of record.  The veteran's 
insight is good, panic attacks have not been mentioned, there 
are no memory problems despite the veteran's advanced age, 
and he appears to have stopped working only after the fire in 
his barn, an event that was presumably beyond the veteran's 
control.  

In short, the veteran's actual PTSD symptoms along with the 
GAF score indicate a mild disability and militate against the 
assignment of an evaluation in excess of 30 percent for PTSD.  
Id.

The Board notes that a staged disability rating is not 
warranted.  The veteran's PTSD symptomatology has not 
exceeded that comprehended by a 30 percent evaluation at any 
time during the appellate period.  See Fenderson, supra.  
Indeed, the record contains only one piece of competent 
medical evidence, and there is no way, therefore, to assess 
any fluctuation in the level of PTSD-related disability.  

Finally, in making the determinations herein, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) with 
respect to entitlement to increased ratings for both PTSD and 
a left shoulder disability.  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence regarding either of the issues, however, to 
otherwise warrant favorable decisions.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

Initially, the Board notes that it will discuss VCAA 
compliance with respect to the increased rating issues only.  
The provisions of VCAA are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

VCAA notice requirements have been satisfied by virtue of the 
letter sent to the veteran in April 2003.  This letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining relevant evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decisions on appeal and 
the statements of the case, he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the statements of the case.

The RO's 2003 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims.  When considering the notification letters, the 
rating decisions on appeal, and the statements of the case as 
a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private treatment 
records and current relevant VA medical examination reports.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  Indeed, his October 2005 motion to have his case 
advanced on the docket suggests that he has no further 
evidence to submit.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran, as stated above, was afforded medical 
examinations relevant to the issues on appeal.  The Board 
notes the representative argues a new psychiatric examination 
is warranted due to perceived inadequacies of the prior 
examination and the fact that it was conducted two years ago.  
Review of that examination report, however, shows that it was 
adequate, with a full discussion of the veteran's subjective 
complaints, the findings shown upon examination, the findings 
of psychological testing, and an opinion, reflected in the 
GAF score, of the impact of the veteran's psychiatric 
disorder on his ability to function.  There is no requirement 
that a new examination be conducted if there is no evidence 
showing the disability has worsened since the last 
examination (which there is not here).  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration of the merits of the claims in this 
decision.


ORDER

The appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


